DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, prior art failed to disclose or fairly suggest a method for manufacturing semiconductor device comprising, along with other recited claim limitations, “wherein the first photolithography mask comprises a first implantation region and a second implantation region that are separated from each other, the first implantation region and the second implantation region are light-transmitting regions, the first photolithography mask further comprises a light shielding region located between the first implantation region and the second implantation region, the first implantation region is configured to form the source region, and the second implantation region is configured to form a drain region”.  Claims 14 and 15 depend from claim 12 and hence are indicated as allowable subject matter for the same reason therein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irsigler et al. (20150187761)
Regarding Claim 8, in Figs 5A, 5B, 8A and 8B and in paragraphs 0075, 0078, 0079, 0080, 0089 and 0090, Irsigler et al. discloses a method for manufacturing a semiconductor device, comprising: forming a well region implantation window 120 on a substrate 100 by photoetching (see Figs. 6A and 6B) ; implanting ions of a first conductivity type and ions of a second conductivity type into the substrate through the well region implantation window (see paragraph 0054 and claim 11), wherein the first conductivity type is opposite to the second conductivity type; performing a thermal diffusion such that the implanted ions of the second conductivity type forms a well region(120), and the implanted ions of the first conductivity type forms a second region; and forming a source region 201 and a body lead-out region 225 in the well region, wherein the source regions and the body lead-out regions are alternately arranged in a width direction of a conductive channel, so as to form a first region extending along the width direction of the conductive channel, both sides of the first region are boundaries formed by alternately arranging edges of the source regions and edges of the body lead-out regions, the first region overlaps a part of the second region, a portion of the second region located outside the first region is used as a conductive auxiliary region (auxiliary trench 140), a portion of the conductive auxiliary region in direct contact with the boundary comprises at least one edge of the source region 201 on the boundary and at least one edge of the body lead-out region 225 on the boundary.  
Regarding Claim 8, in the step of implanting ions of the first conductivity type into the substrate through the well region implantation window, an implantation energy is between 15keV to 50keV (see paragraphs 0064, 0070 and 0071) 
Regarding Claim 10, in the step of implanting ions of the first conductivity type into the substrate through the well region implantation window, the implanted ions are arsenic ions (see paragraphs 0040, 0055 and 0058)
Regarding Claim 11, prior to the step of forming the well region implantation window on the substrate by photoetching, the method further comprises a step of forming a polysilicon layer on the substrate and etching the polysilicon layer to form a polysilicon gate (see paragraphs 0066, 0071, 0074 and 0087)
Regarding Claim 13, further comprising a step of diffusing the conductive auxiliary region along a length direction of the conductive channel by the thermal diffusion, until the conductive auxiliary region is below the polysilicon gate (see paragraphs 0069-0076 and 0079)

Examiner is including Lin et al. (9831338) as a non-applied pertinent prior art where alternating configuration of source and body regions are disclose
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/17/2022